Title: Thomas Jefferson to Samuel Thurber, 2 January 1815
From: Jefferson, Thomas
To: Thurber, Samuel


          Sir  Monticello Jan. 2. 15.
          Your favor of Dec. 19. was recieved on the 30th of that month only. it could not have been addressed to one less capable of answering your enquiries. I live very far from the sea-coast, up among the mountains. I have no doubt that Richmond is the best place within this state for the establishment of a cotton manufactory. Washington & Alexandria might compete with it in some important circumstances; but the very superior advantages of Richmond in the command of water and abundance of fuel, might give it a preference. but altho I once lived there and knew nearly every body in it, yet I have been there but twice or thrice within the last 30. years, and think there is not a single person living there now who was an inhabitant when I was. I cannot therefore address you to any one. nor do I think you ought to adventure on a removal but after your own personal examination. should you come there, I do not think you could not consult with a person of better information than mr Ritchie, editor of the Enquirer, who, on your presenting him this letter, would kindly consider it as a request from me to put you into good hands for making satisfying the enquiries interesting to you. Accept my best wishes for your success & the assurances of my respect
          Th: Jefferson
        